Citation Nr: 1116106	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-04 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tonsillar cancer with metastasis to lymph nodes of the neck. 

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1970, and from December 1972 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The case was remanded in August 2008 to afford the Veteran a hearing.  He testified at a September 2009 videoconference before the undersigned Veterans Law Judge.  A transcript thereof is on file.  

In a December 2009 Board decision it was determined that new and material evidence had been submitted to reopen the claim for service-connection for tonsillar cancer with metastasis to lymph nodes of the neck.  De novo adjudication of that claim, and adjudication of the claim for a compensable rating for bilateral hearing loss, were deferred pending remand of the case for evidentiary development.  The case has now been returned for appellate consideration. 

Lastly, an opinion was rendered at the time of a recent VA audiology examination in April 2010 that the Veteran's tinnitus was related to his military service.  The Board believes that this evidence appears to have reasonably raised the issue of entitlement to service connection for tinnitus.  As this issue has not been developed and adjudicated by the RO, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.   The Veteran served in the Republic of Vietnam during the Vietnam era, and his exposure to herbicides is presumed. 

2.  Tonsillar cancer which manifested in 2000 was not shown in service or for many years thereafter, and the greater weight of the probative evidence does not establish a link between tonsillar cancer and military service, including in-service herbicide exposure.  

3.  VA audiometric testing in August 2004 revealed Level I hearing loss in each ear; VA audiometric testing in March 2007 revealed Level III hearing loss in the right ear and Level II hearing loss in the left ear; VA audiometric testing in April 2010 revealed Level II hearing loss in each ear. 


CONCLUSIONS OF LAW

1.  Tonsillar cancer with metastasis to lymph nodes of the neck was not incurred in or aggravated by service, and cancer as a chronic disease may not be presumed to be of service origin, and service connection for tonsillar cancer may not be presumed on the basis of diseases presumptively due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.309(a) (2010).  

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2010).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The information of record shows that the Veteran was provided with pre-adjudication, VCAA notice, by a letter dated in March 2007.  The VCAA letter indicated the types of evidence necessary to substantiate a claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain any private, VA or other Federal records.  The letter also informed the Veteran how the disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

As to claims for increased ratings, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 11 (U.S. Vet. App. October 22, 2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

As to claim for a compensable rating of bilateral hearing loss, the March 2007 VCAA letter indicated the types of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The letter also included information as to how the disability ratings (e.g., the nature, severity, and duration of symptoms in relation to a rating schedule, as well as possible extraschedular consideration), and the effective dates are assigned.  See Dingess and Vazquez-Flores, both supra.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  In May and November of 1996, the National Personnel Records Center (NPRC) advised the RO in writing that all available medical records pertaining to the Veteran had been previously forwarded.  In September 2009, the Veteran testified in support of claims at a videoconference hearing before the undersigned Veterans Law Judge.  Also, the Veteran's private medical records are on file, according to the Veteran's own statement in October 2010.  The Veteran testified in support of his 

The Veteran has been afforded VA examinations addressing whether his claimed cancer is related to his military service and to assess the severity of his service-connected bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Most recently, following the December 2009 Board Remand, the Veteran was afforded a January 2010 VA audiology rating examination, and was afforded an April 2010 VA examination as to his claim for service-connection for cancer with a subsequent medical opinion being obtain in October 2010.  Accordingly, the Board finds that there has been substantial compliance with the December 2009 Board Remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); and D'Aries v. Peake, 22 Vet. App. 97 (2008).  As to the allegation that the examination and opinion as to the service connection claim was incomplete because they did not rule out the presence of a soft tissue sarcoma, this contention is without merit, inasmuch as the evidence overwhelming shows that the Veteran's tonsillar cancer was squamous cell carcinoma and not a soft tissue sarcoma.  See Private Medical Records, dated August 2000; Private Medical Statement from D.B.L., M.D., dated November 2003; VA Medical Opinion Report, dated October 2010.

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Factual Background

The service treatment records include the Veteran's enlistment examination in March 1968 and his separation examination in March 1970, which contained no finding of cancer, as did the other service treatment records of that period of service.

The Veteran's examination for enlistment purposes in October 1972 similarly contained no finding of cancer.

In December 1982, the Veteran complained of lumps on the right side of his neck for the prior month.  The medical examination revealed that he had an enlarged posterior cervical node of the neck.  The assessment was an inflammatory node secondary to lesions.  In December 1984, he reported having had a cyst behind his left ear for the prior two weeks, which he initially thought was a boil but had grown larger.  There was no drainage or temperature.  The medical examination revealed a cyst behind the lower portion of Veteran's left ear.  The pus was released on incision and drained.  The assessment was of a cyst.  Prior to the February 1993 retirement examination, the Veteran reported a history of a cyst in his left ear.

On VA general medical examination in July 1993 the Veteran reported having had recurrent sebaceous cysts.  By description, his skin rash sounded to the VA examiner like recurrent sebaceous cysts.  The diagnosed was of a probable sebaceous cyst.  

Private treatment records showed that the Veteran was seen, beginning in 2000, for a neck mass.  A biopsy was benign.  In August 2000 another neck mass appeared and the pathology report from a biopsy of that mass revealed metastatic squamous cell carcinoma.  Follow-up surgery was done which showed squamous cell carcinoma of the right tonsil with right neck metastases.  He then received follow-up treatment for tonsillar cancer.  There was no indication that the cancer began in the respiratory tract.  

A private physician, Dr. D. B. L. stated in November 2003 that he had begun treating the Veteran in August 2000 after the Veteran was diagnosed with metastatic squamous cell carcinoma of the right side of the neck.  He underwent a radical neck dissection with preservation of the 11th cranial nerve.  He then had radiation therapy, as well as physical rehabilitation.  He had a history of tobacco use, which was the likely cause of his cancer.  However, recent discussion with the Veteran revealed that had been exposed to Agent Orange in Vietnam in 1968 to 1969.  Although no definitive statement could be made that this exposure was the cause of the Veteran's cancer, medical literature and historical studies of patients who were exposed to this chemical did suggest that Agent Orange might have played an adjunctive role in causing cancer in exposed individuals. 

On VA audiology examination in October 2004 the Veteran reported that his greatest difficulty in hearing was listening to television, voices on a phone, and female voices.  On VA audiology examination the pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 15, 30, 85, and 90 decibels, respectively, with average decibel loss rounded to 49.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 35, 70, and 70 decibels, respectively, with average decibel loss rounded to 55.  Speech recognition or discrimination was 94 percent in the right ear and 94 in the left ear. 

A VA physician reviewed the claim file in October 2005 as to the question of whether the Veteran's carcinoma of the tonsil, with metastasis to the lymph nodes of the neck, was due to herbicide exposure.  In reviewing the criteria, the specific anatomical areas which were considered to be possibly involved because of herbicide exposure, the criteria did not include the tonsils.  Therefore, with respect to the question as to whether or not the tonsillar cancer with metastasis was due to herbicide exposure, the tonsils did not fall under the categories which were to be considered as possibly related to herbicide exposure.

A February 2007 statement from a private physician, Dr. D. B. L. reflects that he had thoroughly reviewed literature regarding herbicide agents, exposure, and medical treatises.  From a thorough review of the Veteran's service records, it was noted that he was exposed to heavy concentrations of spraying.  It was also noted that the primary chemicals that made up herbicide agents were, in themselves, carcinogens.  Therefore, it was the physician's opinion that the Veteran's tonsillar cancer was at least as likely as not related to his exposure to herbicide agents while in Vietnam. 

The Veteran underwent a VA audiology examination in March 2007.  The pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 25, 35, 90, and 85 decibels, respectively, with average decibel loss rounded to 59.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 35, 80, and 90 decibels, respectively, with average decibel loss rounded to 58.  Speech recognition or discrimination was 84 percent in the right ear and 84 in the left ear.  It was noted that treatment for the hearing disorder would not cause a change in the hearing threshold levels.  

At the September 2009 videoconference hearing the Veteran testified that he was in an area in Vietnam which was the second highest area in terms of being sprayed with herbicides, in the Northern provinces, just south of the demilitarized zone.  He had been a cook and his unit had been the northern most supply unit in South Vietnam.  Page 7 of that transcript.  He had spoken to physicians and no one could be sure that herbicides had positively caused his cancer.  His treating physician had stated that as a rule the Veteran's cancer was due to smoking but that it was possible that it was caused by herbicides.  He smoked for 30 years but had not smoked since about 2000.  He identified the author of the February 2007 handwritten statement as being his treating physician, Dr. D. B. L.  Page 8.  That physician was an ENT specialist and had performed the Veteran's radical neck dissection in October 2000.  The Veteran had also been treated by an ENT specialist in "MUSC" in Charleston and by a physician at the Mayo Clinic in Minnesota.  Page 9.  No physicians other than Dr. D. B. L. had stated that his cancer was possibly due to inservice herbicide exposure.  Page 10.  His physician had informed him that his cancer had probably originated in his tonsil but that this could not be determined with absolute accuracy.  Page 11.  There had been no recurrence of the cancer. It was possible that the cancer had originated in the Veteran's respiratory system and spread to his tonsils.  Page 12.  The Veteran further testified that he had developed an infection in his lung but no biopsies had yet been done and he had not been told that it was cancerous.  Page 13. 

At the September 2009 videoconference hearing the Veteran testified that at the time of his most recent VA audiometric rating examination he was told that his hearing acuity had decreased since his discharge from service and that he should be able to receive a compensable disability rating.  Pages 3 and 4 of that transcript.  He did not now use hearing aids, and that a physician had told him that he would need digital hearing aids, which he believes are now being offered by VA and will now pursue.  Page 4.  As to the impairment caused by his hearing loss, he had a difficult time hearing high pitched voices, particularly female voices.  He had to look directly at speakers and would ask them to speak more slowly but louder.  He had difficulty with mechanical noises, such as hearing a telephone ring and also had difficulty with comprehension when listening to people while on a telephone.  Page 5.  He had difficulty understanding instructions, although he was no longer working.  When he had been employed his hearing loss had interfered with working and his ability to do his job, including interaction with his boss and co-workers at the Department of Corrections.  Page 6.

Dr. D. B. L. reported in a September 2009 statement that he had treated the Veteran for the last nine years.  The Veteran had sought treatment for head and neck carcinoma of unknown origin.  It was later found that his tonsil was the problematic site. He had had extensive head and neck surgery, including composite resection and partial mandibular resection with mandibular reconstruction.  As to whether his Agent Orange exposure played a role in his cancer history, certainly Agent Orange had been implicated as a carcinogen of other carcinomas.  Although there was not a proven correlation between Agent Orange and carcinoma of the tonsils, certainly there was a possibility that it had played a role.  Thus, the physician could not "exclude entirely the possibility that Agent Orange may be a significant factor in his carcinoma formation and it certainly should be considered when looking at his medical and military history."  

Upon VA examination in January 2010, the claim file was reviewed and the Veteran was evaluated as to his carcinoma of the tonsils with metastasis to the lymph nodes of the right side of the neck.  The Veteran related that his problems first started in the summer of 2000, when he noticed a palpated mass on the right side of his neck.  A biopsy was performed that resulted in the diagnosis was of metastatic carcinoma of unknown primacy.  The Veteran was referred to Dr. D. B. L. who performed a right modified neck dissection and a right tonsillectomy, predicting possibly that the primary site might be the tonsil.  A pathology report confirmed this finding, showing the primary site to be the right tonsil.  The Veteran then underwent a full course of radiation treatment from November 2000 to January 2001; and around 2002, he developed osteo-radial necrosis of the right mandible following the radiation treatment.  He was treated with local debridement and hyperbaric oxygen treatment without much positive response, but the wound still did not heal.  In 2003, another operation was attempted to cover the exposed wound on the right mandible, but this operation also failed.  The Veteran was then referred to another head and neck surgeon in "MUSC" in 2004, and a physician there recommended removal of the right mandible to remove the osteonecrotic part of the mandible and to replace it with bone and soft tissue graft from the left leg.  In 2004, this operation was done and was successful resulting in the healing of the open wound on the right mandible.  In 2005, the Veteran started to have severe pain in the area of the surgery and further surgery was recommended, but the Veteran obtained a second opinion from a physician at the Mayo Clinic in January 2006.  The second opinion was that his pain was being caused by a screw inserted within the brace, stabilizing the right mandible.  He then had another surgery in January 2006 to remove the brace and screws, and to stabilize the jaws after removal of the brace.  The pain disappeared after this last surgery and he was currently pain free.  However, he still had difficulty swallowing and coughing because of the effect of the radiation treatment on his larynx and the cumulative effect of all of the surgeries.  He was being followed by Dr. D. B. L., and the physician from "MUSC."  On his last visit he had been told that there was no evidence of recurrence of his cancer.  The Veteran had stopped working in 2006 because of his ongoing neck problems, having worked for the Department of Corrections.  His activities of daily living were affected because of his problem with swallowing, with resulting weight loss.  Following examination, the diagnoses were of carcinoma of the right tonsil with metastasis to the right side of the neck; status post surgery times four; and status post radiation treatment with complication of osteo-radial necrosis.  

On VA audiology examination in April 2010 the Veteran's claim file was reviewed and his in-service history of noise exposure was noted.  The pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 20, 25, 85, and 85 decibels, respectively, with average decibel loss rounded to 54.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 35, 70, and 75 decibels, respectively, with average decibel loss rounded to 54. Speech recognition or discrimination was 86 percent in the right ear and 84 in the left ear.  It was noted that treatment for the hearing disorder would not cause a change in the hearing threshold levels.  There was no need for a follow-up for an ear or hearing problem.  There was a significant effect on occupational activities due to his hearing difficulty.  

In October 2010, the Veteran's claims file was referred to and reviewed by a VA physician for a medical opinion as to whether it was as likely as not that the Veteran's tonsillar cancer, which metastasized to the lymph nodes of the neck, began as a certain respiratory cancer, such as lung cancer, bronchus cancer, laryngeal cancer, or tracheal cancer, or whether it was a form of soft tissue cancer.  Upon review of the Veteran's clinical and surgical history, it was observed that an August 10, 2005, dictation from a "MUSC" operative note revealed that the Veteran had formation of leukoplakia and osteoradionecrosis of the mandible as a result of initial treatment.  This note referenced that the initial diagnosis made was that of squamous cell carcinoma of the tonsil.  According to the reviewing VA physician, being that diagnosis was squamous cell carcinoma of the tonsil, there was no mention or reason to note that the cancer had any connection to pulmonary etiology, and again indicated that his review of the claims file showed the primary cancer itself being squamous cell carcinoma of the tonsil which was not contradicted by any other data contained in the Veteran's claims file.  It was noted that the Veteran had a history of smoking for 35 years but had quit in 1998.  The diagnosis was of primary squamous cell carcinoma of the right tonsil with right tonsillectomy and right neck dissection in 2000 with subsequent radiation therapy that commenced through 2000 and 2001.  It was noted that this diagnosis was confirmed in the clinical notations in the claims file from "MUSC," the Mayo Clinic, and another private physician.  The reviewing VA physician commented that it was essentially proven, based on the records reviewed, that the primary cancer of the Veteran's right tonsil was removed as squamous cell carcinoma in etiology.  Based on a review of the claim file, the VA physician concluded that there was no current evidence to support that the cancer had any origination from a lung etiology.

Service Connection tonsillar cancer with metastasis to lymph nodes of the neck

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain chronic diseases, including a malignant tumor, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

While the service treatment records show that the Veteran had boils or cysts, it is clear from the record evidence that the Veteran's tonsillar cancer first manifested in 2000, many years after his military service and his presumed in-service exposure to herbicides.

As indicated above, the 2000 private medical records (including the pathology report), the November 2003 private medical statement from D.B.L., M.D., and the October 2010 VA medical opinion clearly confirm that the Veteran's tonsillar cancer was squamous cell carcinoma and not a soft tissue sarcoma.  Similarly, these same medical data also provide confirming evidence that the primary site of the Veteran's cancer was in fact the right tonsil.  See VA Medical Report, dated October 2005; Private Medical Statements from D.B.L., M.D., dated February 2007 and September 2009; VA Medical Opinion Report, dated January 2010.  Hence, the Veteran has not been diagnosed with any of the disabilities included on the list of herbicide-related disorders from 38 C.F.R. § 3.309(e) within the prescribed presumptive periods.  Accordingly, this claim will now be considered on a direct service connection basis.  See Combee v. Brown, 34 F.3d at 1042.

The Veteran contends that service connection should be granted for his tonsillar cancer and relies on the statements of Dr. D. B. L., which suggested that the tonsillar cancer may be related to the Veteran's in-service herbicide exposure.  In considering this evidence, the Board notes that Dr. L. is competent to provide such statements and acknowledges the November 2003 and September 2009 medical statements, wherein Dr. D.B.L. indicates that there was no more than a mere possibility that in-service herbicide exposure may have played an "adjunctive" role in the Veteran's development of tonsillar cancer.  However, this opinion must necessarily also encompass the possibility that it does not and thus denotes a relationship that is simply too speculative.  Because Dr. L.'s statements in 2003 and 2009 are equivocal at best, they are of little, or no, probative value as to a causal relationship between the Veteran's exposure to herbicides and the subsequent development of tonsillar cancer.

While Dr. D. B. L. submitted a February 2007 medical opinion stating that the tonsillar cancer was at least as likely as not related to in-service herbicide exposure, based on a thorough review of the literature regarding herbicide agents, medical treatise, and the extent of the Veteran's exposure in service, this opinion merely notes the Veteran was exposed to heavy concentrations of spraying, and that the primary chemicals that made up the herbicide agents were carcinogens.  However, Dr. L. fails to discuss how any of the scientific or diagnostic data contained in such literature would tend to support a positive association specific to the individual disease of squamous cell carcinoma of the tonsil, especially in light of his earlier 2003 statement in which he identified the Veteran's past tobacco use as a relative risk factor and as the likely cause of the Veteran's cancer.  Although the 2007 statement noted the Veteran's in-service herbicide exposure, so had the 2003 statement when Dr. L. felt that tobacco use had caused the cancer.  The fact that Dr. L. seems to simply replace "tobacco use" with "herbicide exposure" as the likely cause of the tonsillar cancer, without further rationale or explanation significantly undermines the probative value of his February 2007 statement.

By contrast, the Board notes the Secretary's discussion of the findings by the National Academy of Sciences (NAS), which contains a great deal of medical and scientific data of many diseases, including respiratory cancer primary to the tonsils, found to be unrelated to exposure to herbicide agents.  See Notice, 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  Significantly, as indicated above, the Veteran has not submitted, or referenced any probative medical evidence which refutes the Secretary's findings of no casual connection.  The service treatment records are negative for complaints of, treatment for, or findings of tonsillar cancer.  In fact, the Veteran was not diagnosed with such a disorder until 2000, many years after his discharge from active duty.  Evidence of a prolonged period without medical complaint and the amount of time that lapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The absence of relevant findings in the service treatment records, the passage of many years without medical documentation and the findings of the Secretary based on the reports by the NAS form a preponderance of evidence which outweighs the Veteran's claim by a wide margin.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tonsillar cancer with metastasis to lymph nodes of the neck, to include as due herbicide exposure in Vietnam, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.

Compensable Rating For Bilateral Hearing Loss

Rating Principles

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  

Bilateral hearing loss is currently rated zero percent disabling under Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, a disability rating is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  Under the applicable rating criteria, a rating for bilateral lateral hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(b).  

Analysis

As to the result of the VA audiology examination in August 2004 the findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 55 is in the range of between 50 and 57 decibels and the speech discrimination score of 94 percent is the range of between 92 and 100 percent.   The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 49 is in the range of between 42 and 49 decibels and the speech discrimination score of 94 percent is the range of between 92 and 100 percent.   

Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

As to the result of the VA audiology examination in March 2007 the findings for the right ear yield a numerical designation of III under TABLE VI as the average puretone decibel loss of 59 is in the range of between 58 and 65 decibels and the speech discrimination score of 84 percent is the range of between 84 and 90 percent.  The findings for the left ear yield a numerical designation of II under TABLE VI as the average puretone decibel loss of 58 is in the range of between 58 and 65 decibels and the speech discrimination score of 84 percent is the range of between 84 and 90 percent.  Entering the numeral designations of III and II to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

As to the result of the VA audiology examination in April 2010 the findings for the right ear yield a numerical designation of II under TABLE VI as the average puretone decibel loss of 54 is in the range of between 50 and 57 decibels and the speech discrimination score of 86 percent is the range of between 84 and 90 percent.  The findings for the left ear yield a numerical designation of II under TABLE VI as the average puretone decibel loss of 54 is in the range of between 50 and 57 decibels and the speech discrimination score of 84 percent is the range of between 84 and 90 percent.  

Entering the numeral designations of II and II to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a) which would warrant rating of the hearing loss under Table VIa.  Also, as the thresholds at 1000 Hertz were not 30 decibels or less with the threshold level at 2000 Hertz being 70 decibels or more, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a) which would warrant rating of the hearing loss under Table VIa.  So, under 38 C.F.R. § 4.86 (a) or (b) an exceptional pattern of hearing impairment is not shown.  

The Veteran has alleged that the results of the recent audiology evaluation fail to show that he has a significant hearing loss, particularly with respect to hearing speech in the higher frequencies.  Nevertheless, the evidence shows that bilateral hearing loss is noncompensably disabling under the applicable rating criteria.  As noted, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

"The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  "The policy of describing the results of all tests conducted makes sense, particularly in the context of the extraschedular rating provision. 38 C.F.R. § 3.321(b).  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, Id.  

Here, the audiologists who conducted the VA rating examinations did not provided detailed information as to the potential adverse impact of the Veteran's hearing loss.  The Veteran did set forth such information in his testimony, including testimony that he would take steps to acquire hearing aids.  However, by the time of the most recent VA examination, in April 2010, he still had not acquired and did not use a hearing aid in either ear.  His testimony was both vague and conclusionary as to the adverse impact of his hearing loss upon his employment.  Also, there is evidence that he stopped working not due to his hearing loss but due to his nonservice-connected cancer.  From this it must be concluded that there would be no change in any potential adverse impact upon his employment due to the bilateral hearing loss.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id. 

Accordingly, the criteria for a compensable disability rating for bilateral hearing loss are not met.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first instance but not from considering whether the case should be referred for such a rating.  The threshold factor is, after considering the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, with such related factors as frequent hospitalizations or marked interference with employability, that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  In that case, referral for consideration of an extraschedular rating is not required.  Thun, Id. Here, comparing the current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated therein.  Moreover, frequent periods of hospitalizations are not required for the hearing loss and marked interference with employment due to the bilateral hearing loss is not shown.  Thus, the assigned schedular rating is adequate and referral for consideration of an extraschedular rating is not required.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for tonsillar cancer with metastasis to lymph nodes of the neck is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


